internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 1-plr-113537-99 date date re partnership partnership partnership general_partner corporation a corporation b corporation c_corporation d corporation e corporation f corporation g corporation h new llc target transferee plr-113537-99 a b c d e f g h i j k business y state x dear this letter is in reply to your request for rulings dated date on a proposed transaction additional information was submitted in letters dated october and date the information submitted for consideration is summarized below summary of facts partnership is a limited_partnership organized under state x law and is a publicly_traded_partnership within the meaning of sec_7704 partnership qualifies for the exception to sec_7704 and is taxed as a partnership for federal_income_tax purposes partnership is engaged in business y general_partner and corporation a are the general partners of partnership general_partner a limited_partnership and the managing general_partner of partnership owns a a percent interest in partnership corporation a is the special general_partner of partnership with a b percent interest the remaining interests in plr-113537-99 partnership are limited_partner interests representing an aggregate c interest of which approximately d percent are common units that are publicly traded on the new york stock exchange and e percent are subordinated units that are held by corporation a indirectly and by the principal owners of general_partner corporation a’s wholly owned subsidiary_corporation b is a limited_partner of partnership with an f percent interest partnership has two wholly-owned subsidiaries corporation c and corporation d corporation c has two wholly-owned subsidiaries corporation e and corporation f partnership is in the process of acquiring target a closely held unrelated corporation in the acquisition partnership will form a new corporation corporation g target will merge into corporation g and partnership will contribute corporation g to corporation c partnership expects to complete the acquisition and drop_down of corporation g before the proposed transaction described below occurs partnership also owns interests in two subsidiary limited_partnerships partnership and partnership partnership is the limited_partner of partnership and general_partner is the general_partner partnership corporation e and corporation f are the limited partners of partnership and general_partner is the general_partner the assets of partnership consist primarily of its interests in these subsidiary partnerships and corporations partnership is a limited_partnership partnership owns a g percent limited_partner interest in partnership and general_partner owns an h percent managing general_partner interest partnership is a limited_partnership general_partner is the managing general_partner and owns an h percent interest the limited_partner interests in partnership are owned as follows partnership i percent corporation e j percent and corporation f k percent partnership believes the equity market for a real_estate_investment_trust reit is more favorable than for a publicly_traded_partnership partnership proposes to transfer all its assets that a reit is eligible to own to a new corporation that will elect to be treated as a reit under sec_856 of the code after the transaction the new reit will seriously consider undertaking a public offering of its stock to raise additional capital the offering if the offering occurs the stock in the reit will be issued solely in exchange for cash partnership and general_partner engage indirectly through their affiliates in business y the taxpayers have submitted evidence showing that partnership1 and general_partner own manage and operate through their affiliates properties located in several geographic regions in the u s containing many different types of assets the varying products of which are sold to a diverse group of customers in both domestic plr-113537-99 and world markets for what has been represented to be valid business purposes partnership and transferee propose the following transaction partnership will redeem the common units and subordinated unit sec_1 owned by certain holders who do not want stock in transferee in exchange for partnership limited_partner interests partnership will redeem the limited_partner interests owned by corporation e and corporation f with assets previously contributed by each of them corporation e and corporation f will reassume acquisition debt previously assumed by partnership as part of their admission as partners in partnership partnership will contribute all of its stock in corporation d and corporation c and all of its interests in partnership to partnership in exchange for additional partnership limited_partner interests general_partner will form new llc a newly organized limited_liability company llc general_partner will contribute its interest in partnership to new llc in exchange for all of the llc interests new llc will not elect to be treated as a corporation for federal_income_tax purposes partnership will contribute its stock in corporation d and corporation c its interest in partnership and all of its other assets that a reit is not eligible to own to a newly organized corporation corporation h in exchange for percent of corporation h’s nonvoting_stock general_partner will contribute its interest in new llc to corporation h in exchange for percent of the voting_stock of corporation h general_partner will form a new corporation transferee general_partner will contribute all of its interest in partnership to transferee in exchange for voting common_stock of transferee and for transferee’s assumption of general partner’s share of partnership 1’s liabilities transferee will elect to be treated as a reit under sec_856 of the code partnership will transfer all of its assets primarily partnership limited partner interests to transferee in exchange for transferee voting common_stock of a different class than that issued to general_partner and for transferee’s assumption of partnership 1’s liabilities the value of any marketable_securities and money exchanged by partnership is less than percent of the value of all the assets exchanged by partnership in the proposed transaction partnership will dissolve and distribute to its partners all transferee stock in liquidation of plr-113537-99 their partnership interests partnership will distribute the transferee stock to the partnership partners within years of the date partnership acquires the stock transferee’s interest in partnership will be converted to a general partner interest and general partner’s interest in partnership will be converted to a limited_partner interest representations the following representations have been made concerning the transaction a b c d e f g h i no stock_or_securities will be issued for services rendered to or for the benefit of transferee in connection with the proposed transaction no stock_or_securities will be issued for indebtedness of transferee or for interest on indebtedness of transferee no income items patents or patent applications copyrights franchises trademarks or tradenames or technical know how will be directly or indirectly transferred to transferee none of the stock to be indirectly transferred to transferee in the transaction is sec_306 stock within the meaning of sec_306 of the code the transfers of property to transferee are not the result of the solicitation by a promoter broker or investment house general_partner and partnership will not retain any rights in the property transferred to the transferee no stock of transferee is being exchanged for accounts_receivable the adjusted_basis and fair_market_value of the assets to be transferred by general_partner and partnership to transferee will in each instance be equal to or exceed the sum of the liabilities to be assumed by transferee plus any liabilities to which the transferred assets are subject the liabilities of general_partner and partnership to be assumed by the transferee were incurred in the ordinary course of business and are associated with the assets to be transferred plr-113537-99 j k l there is no indebtedness between transferee and general_partner and partnership and there will be no indebtedness created in favor of general_partner and partnership as a result of the transaction no stock of another corporation will be directly transferred to transferee the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined m all exchanges will occur on approximately the same date n o p q r s t there is no plan or intention on the part of transferee to redeem or otherwise reacquire any stock to be issued in the transaction taking into account any issuance of additional shares of transferee stock any issuance of stock for services the exercise of any transferee stock_rights warrants or subscriptions a public offering of transferee’s stock and the sale exchange transfer by gift or other_disposition of the stock of transferee to be received in the exchange the transferors including for this purpose the partners of partnership and if the offering is integrated with the transaction the purchasers of transferee stock will be in control of transferee within the meaning of sec_368 of the code general_partner and partnership will each receive stock approximately equal to the fair_market_value of the property transferred to the transferee by it transferee will remain in existence and will retain and use the property transferred to it in a trade_or_business through partnership and its affiliates there is no plan or intention by transferee to dispose_of the transferred property other than in the normal course of business operations each of the parties to the transaction will pay its own expenses if any incurred in connection with the proposed transaction general_partner and partnership are not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 of the code and the stock of securities deemed plr-113537-99 received in the exchange will not be used to satisfy the indebtedness of general_partner and partnership u transferee will not be a personal_service_corporation within the meaning of sec_269a of the code partnership_termination law and analysis sec_708 and sec_1_708-1 of the income_tax regulations provide that a partnership shall terminate when the operations of the partnership are discontinued and no part of any business financial operation or venture of the partnership continues to be carried on by any of its partners in a partnership sec_731 provides that in the case of a distribution by a partnership to a partner gain is not recognized by the partner except to the extent that any money distributed exceeds the adjusted_basis of the partner's_interest_in_the_partnership immediately before the distribution sec_731 provides that for purposes of sec_731 the term money includes marketable_securities sec_731 provides that except as otherwise provided in regulations the term marketable_securities includes interests in any entity if substantially_all the assets of the entity consist directly or indirectly of marketable_securities money or both sec_1_731-2 provides that in general sec_731 does not apply to the distribution of a marketable_security if the security was acquired by the partnership in a nonrecognition_transaction and the following conditions are satisfied a the value of any marketable_securities and money exchanged by the partnership in the nonrecognition_transaction is less than percent of the value of all the assets exchanged by the partnership in the nonrecognition_transaction and b the partnership distributed the security within five years of either the date the security was acquired by the partnership or if later the date the security became marketable sec_752 provides that any decrease in a partner’s share of the liabilities of a partnership shall be considered as a distribution of money to the partners by the partnership sec_733 provides that in the case of a distribution by a partnership to a partner other than in liquidation_of_a_partner’s_interest the adjusted_basis to such partner of his interest in the partnership shall be reduced but not below zero by the amount of any money distributed to such partner plr-113537-99 sec_732 provides that the basis_of_property other than money distributed by a partnership to a partner in liquidation of the partner’s interest shall be an amount equal to the adjusted_basis of the partner’s interest in the partnership reduced by any money distributed in the same transaction sec_735 provides that in determining the period for which a partner has held property received in a distribution from a partnership other than for purposes of sec_735 there shall be included the holding_period of the partnership as determined under sec_1223 with respect to the property based on the information submitted and the representations made we rule as follows ruling sec_1 for federal_income_tax purposes general_partner and partnership will be treated as having transferred their interests pursuant to sec_351 in partnership to transferee in exchange for transferee shares and the assumption_of_liabilities followed in the case of partnership by a distribution of transferee shares in liquidation of partnership 1’s interests revrul_84_111 1984_2_cb_88 the assets held indirectly by general_partner and partnership represent a diversified portfolio of assets prior to the transaction with the result that no diversification will result from the transaction or any subsequent offering of stock within the meaning of sec_1 c i and the transfer will not be considered a transfer to an investment_company under sec_351 of the code no gain_or_loss will be recognized by general_partner and partnership upon the transfer to transferee of general partner's and partnership 1's assets even if such transfer is in connection with a public offering of transferee stock as described above sec_351 and sec_357 the basis of the transferee stock received by general_partner and partnership will be the same as the basis of the property that general_partner and partnership transfer to transferee in exchange therefor reduced by the sum of liabilities assumed by transferee or to which assets transferred were taken subject_to sec_358 and sec_358 general partner's and partnership 's holding_period in the plr-113537-99 transferee shares received in the transaction includes the period during which the assets transferred to transferee were held by general_partner and partnership provided that such property was a capital_asset or property described in sec_1231 on the date of the transaction sec_1231 transferee will recognize no gain_or_loss upon its receipt of property from general_partner and partnership in exchange for its common_stock in the transaction sec_1032 transferee’s basis in the property received from general_partner and partnership in the transaction will equal the basis of such property in the hands of general_partner and partnership immediately prior to the transaction sec_362 transferee’s basis in the property received from partnership in the transaction will be determined with reference to any basis_adjustment to the property under sec_743 transferee’s holding_period in the property received from general_partner and partnership in the transaction will include the period during which general_partner and partnership held such property sec_1223 partnership will terminate under sec_708 when partnership transfers the transferee stock to the partnership partners the distribution of transferee stock to the partners of partnership will not pursuant to sec_1_731-2 be treated as a distribution of money under sec_731 provided that the transferee stock is distributed within five years of the date the transferee stock is acquired by partnership pursuant to the proposed transaction accordingly the limited partners and general partners of partnership will not recognize gain on the distribution to them of their pro-rata share of the transferee stock transferee’s assumption of partnership 1’s liabilities immediately prior to the liquidation of partnership will be treated as a cash distribution to the partners of partnership accordingly the basis of each partner’s partnership_interest will be reduced under sec_733 and sec_752 to the extent the money deemed distributed under sec_752 exceeds the adjusted_basis of a partner's_interest_in_the_partnership immediately prior to the distribution this will result in gain to the partner plr-113537-99 pursuant to sec_732 the basis of transferee stock received by the partners of partnership in liquidation of partnership will with respect to each of the partners equal the adjusted_basis of such partner’s interest in partnership when partnership distributes the transferee stock to the partnership partners under sec_735 the partners’ holding periods will include partnership 1's holding_period of the stock as determined under sec_1223 we express no opinion about the tax treatment of the transaction under any provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction not specifically covered by the above rulings in particular we express no opinion as to whether transferee will qualify as a real_estate_investment_trust under or to any other application of sec_856 to the transaction this ruling letter has no effect on any earlier documents and is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this letter_ruling is consummated in accordance with the power_of_attorney on file in this office copies of this letter are being sent to the taxpayer and its other authorized representative sincerely yours assistant chief_counsel corporate by mark s jennings acting chief branch
